DAVIDSON, Judge.
Upon his plea of guilty to the offense of selling whisky in a wet area without a permit from the Texas Liquor Control Board, appellant was assessed a fine of $100 and ten days in jail.
The record is before us without statement of facts or bills of exception. Nothing is presented for review.
The judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.